Per Curiam.
The objection taken to the order for defendant’s examination was that the proposed examination might call for testimony that could be used to subject the defendant to a statutory penalty. The order confined" the examination by such limits that it cannot now be said that the apprehended result must happen. In this case it is best that any question as to a privilege by defendant against inculpating himself be determined upon the examination, when his rights will be completely protected. Order affirmed, with $10 costs.